Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Yayi International Inc. We consent to the incorporation by reference in Registration Statement on Form S-8 (No. 333 -167651) of Yayi International Inc. and subsidiaries of our report dated June 29, 2011 (except for Note 2, to which the date is November 10, 2011), which appears in this annual report on Form 10-K/A for the year ended March 31, 2011. /s/ Morison Cogen LLP Bala Cynwyd, Pennsylvania November 10, 2011
